Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 1, 2010 (the
“Agreement”), is made by and among Union Bankshares Corporation, a Virginia
corporation (the “Company”) and the persons and entities listed on the attached
Schedule A to this Agreement.

RECITALS

WHEREAS, the Company and First Market Bank, FSB, a federally chartered savings
bank (“FMB”), have entered into that certain First Amended and Restated
Agreement and Plan of Reorganization, dated as of March 30, 2009 (the “Merger
Agreement”), providing for the business combination in which FMB will merge with
and into a direct wholly-owned subsidiary of the Company (the “Merger”)
organized to facilitate the transaction (the “Resulting Bank”), and thereafter
Union Bank and Trust Company, a direct wholly-owned banking subsidiary of the
Company, will merge with and into the Resulting Bank, at such time as is
reasonably practicable after the Merger;

WHEREAS, it is a condition to the closing of the Merger that this Agreement be
executed and delivered by the parties hereto and effective on the Effective Date
(as defined in the Merger Agreement).

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

  1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means with respect to any Person, any other Person, directly or
indirectly controlling, controlled by or under common control with such Person,
whether through the ownership of voting securities, by contract or otherwise,
and shall include, in the case of any Person that is a trust or is acting
through a nominee, any successor trust or nominee.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” means the common stock of the Company, par value $1.33 per share,
which may be outstanding from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means any Markel Stockholder, Ukrop Stockholder or any assignee
described in Section 8(h) hereof.



--------------------------------------------------------------------------------

“Markel Stockholders” means Markel Corporation, Affiliates of Markel Corporation
or any director of the Company who was nominated for election to the board by
any Markel Stockholder.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or any agency or instrumentality thereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented, including post-effective amendments, and all material
incorporated by reference into such prospectus.

“Registration Expenses” means all expenses incurred by the Company in
registering any Registrable Securities under the Securities Act and registering
and qualifying such Registrable Securities in any states or other jurisdictions,
including, but not limited to, (1) all registration and filing fees (including
with respect to filings required to be made with Financial Industry Regulatory
Authority (“FINRA”)); (2) fees and expenses of compliance with securities or
blue sky laws (including fees and disbursements of counsel for the underwriters
or Holders in connection with all blue sky qualifications of the Registrable
Securities); (3) printing (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with Depository Trust
Company and of printing prospectuses), messenger, telephone and delivery
expenses; (4) fees and disbursements of counsel for the Company, the
underwriters and one counsel for the sellers of the Registrable Securities;
(5) fees and disbursements of all independent certified public accountants of
the Company (including the expenses of any special audit and “cold comfort”
letters required by or incident to such performance); (6) fees and disbursements
of underwriters (excluding discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
relating to the sale of the Registrable Securities or legal expenses of any
person or entity other than the Company, the underwriters and Holders); (7) fees
and expenses of other persons or entities retained by the Company; and (8) fees
and expenses associated with any FINRA filing required to be made in connection
with the Registration Statement, including, if applicable, the fees and expenses
of any “qualified independent underwriter” (and its counsel) that is required to
be retained in accordance with the rules and regulations of FINRA.

“Registration Statement” means any registration statement of the Company that
covers any Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, all amendments and supplements to such registration
statement (including post-effective amendments) and all exhibits and material
incorporated by reference in such registration statement.

“Registrable Securities” means, on any given date, the shares of Common Stock
then outstanding which were issued pursuant to the Merger and which are held by
the Holders.

“Securities Act” means the Securities Act of 1933, as amended.

 

2



--------------------------------------------------------------------------------

“Ukrop Stockholders” means Ukrop’s Services, L.C., James E. Ukrop, Robert S.
Ukrop, James E. Ukrop, as Trustee of The Second Amended and Restated James
Edward Ukrop Revocable Trust dated as of January 19, 2004, Robert Scott Ukrop,
Joseph E. Ukrop, Robert Stephen Ukrop, as Trustee of The Amended and Restated
Robert Stephen Ukrop Revocable Trust dated as of August 25, 2004, Robert S.
Ukrop as Trustee of The Trust dated as of December 31, 1976 made by Joseph and
Jacquelin Ukrop f/b/o Jeffrey Brown Ukrop, Robert S. Ukrop as Trustee of the
Trust dated as of December 31, 1976 made by Joseph and Jacquelin Ukrop f/b/o
Nancy Joseph Ukrop Kantner, Jayne B. Ukrop as Trustee of the Trust dated as of
December 30, 1976 made by Robert S. Ukrop f/b/o Jeffrey Brown Ukrop, Jayne B.
Ukrop as Trustee of the Trust dated as of December 30, 1976 made by Robert S.
Ukrop f/b/o Nancy Joseph Ukrop Kantner, Robert Stephen Ukrop, Jr., Jacquelin
Ukrop Aronson, Jeffrey Brown Ukrop, Nancy Joseph Ukrop Kantner, Ukrop’s Thrift
Holdings, Inc., Affiliates of any of the foregoing Persons or any director of
the Company who was nominated for election to the board by any Ukrop
Stockholder.

 

  2. Required Registration.

(a) The Company shall use its best efforts to register as soon as practicable
after the date of this Agreement all of the Registrable Securities under the
Securities Act on a Form S-3 Registration Statement allowing resales of the
Registrable Securities from time to time by the Ukrop Stockholders, the Markel
Stockholders and pledges or donees, if any, of their Registrable Securities and
to cause the Registration Statement to be declared effective and to remain
effective (the “Required Registration”).

(b) The Company shall exercise its reasonable best efforts to register and
qualify the Registrable Securities covered by the Registration Statement
described in this Section 2 in each jurisdiction reasonably requested by each
Holder of Registrable Securities included in such registration.

 

  3. Underwritten Demand Registration.

(a) If at any time after the date of this Agreement fifty percent, by
shareholdings, of the Ukrop Stockholders or a majority, by shareholdings, of the
Markel Stockholders (the “Initiating Holders”) request the Company to register
all or part of their Registrable Securities in connection with a distribution
pursuant to an underwriting (an “Underwritten Demand Registration”), the Company
shall (x) promptly give written notice of such proposed Underwritten Demand
Registration to all non-Initiating Holders of Registrable Securities, each of
which shall have thirty (30) days after delivery of such notice to request the
Company to include all or part of his or its Registrable Securities in such
registration, and (y) use its best efforts to register as soon as practicable
all Registrable Securities that Holders requested be included in such
registration, provided that the Company shall have no such obligation to
register any Registrable Securities pursuant to this Section 3 within the first
six (6) months following the effective date of the Required Registration;
provided, however, that if an Underwritten Demand Registration is withdrawn by
the Majority Initiating Holders as defined in Section 3(c) below because of a
material adverse effect on the business, properties, prospects, assets,
liabilities, or condition (financial or otherwise) of the Company not known to
them at the time they requested such registration, such registration shall not
constitute an Underwritten Demand Registration for purposes of this Section 3.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 3(a), the Company shall
not be obligated to take any action to register any Registrable Securities
pursuant to a request for an Underwritten Demand Registration if (i) the number
of Registrable Securities requested to be registered is less than 15% of the
then Registrable Securities, or (ii) the request to register the Registrable
Securities is made within six (6) months of the effective date of another
registration of Common Stock with respect to which the Holders had an
opportunity to include their Registrable Securities.

(c) In connection with an Underwritten Demand Registration, the Company shall
enter into an underwriting agreement with the managing underwriter or
underwriters (the “Underwriter”) selected by Initiating Holders (the “Majority
Initiating Holders”) holding a majority of the Registrable Securities that such
Holders requested be registered pursuant to such registration; provided,
however, that the Underwriter so selected must be reasonably acceptable to the
Company.

(d) Notwithstanding anything to the contrary in Section 3, the right of any
Holder to participate in an Underwritten Demand Registration shall be
conditioned upon such Holder agreeing to (i) sell any of his or its Registrable
Securities included in such registration on the basis provided in any
underwriting arrangements approved by the Majority Initiating Holders, and
(ii) complete and execute all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

(e) If in connection with an Underwritten Demand Registration the Underwriter
determines that market factors limit the number of Registrable Securities that
can be underwritten, then the number of Registrable Securities of any holder
thereof that can be included in such registration shall be equal to the product
of (i) the maximum number of Registrable Securities that the Underwriter
estimates can be underwritten in connection with such registration, and (ii) a
fraction, the numerator of which shall equal the number of Registrable
Securities that such holder thereof requested be included in such registration,
and the denominator of which shall equal the total number of Registrable
Securities that were requested to be included in such registration by all
Holders thereof. If the number of Registrable Securities that any Holder
requested to be included in an Underwritten Demand Registration is to be reduced
as a result of market factors, the Company shall promptly notify such Holder of
any such reduction and the number of Registrable Securities of such Holder that
will be included in such registration.

(f) If in connection with an Underwritten Demand Registration any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
from such underwriting by delivering written notice to the Company, the
Underwriter and the Initiating Holders at least seven (7) days prior to the
effective date of the Registration Statement. Any Registrable Securities
withdrawn from such underwriting shall also be withdrawn from such registration.

 

4



--------------------------------------------------------------------------------

(g) In the event of any Underwritten Demand Registration, the Company shall
exercise its reasonable best efforts to register and qualify the Registrable
Securities covered by the Registration Statement in each jurisdiction reasonably
requested by each Holder of Registrable Securities included in such
registration.

(h) Notwithstanding anything else contained in this Section 3, the Company’s
obligations under this Section 3 to use its reasonable best efforts to register
as soon as practicable all Registrable Securities shall be suspended, at the
option of the Company, for a total of not more than sixty (60) days if the
Company determines in good faith that an event has occurred or conditions exist
that result or may result in a Registration Statement or Prospectus containing
an untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (a “Misstatement”). If the Company determines that a Registration
Statement or Prospectus contains a Misstatement, the Company will use all
reasonable efforts to cause the Registration Statement and the Prospectus to be
amended or supplemented as soon as reasonably possible, so that any Misstatement
that triggered the blackout period can be cured and the sale of the Registrable
Securities continued as soon as reasonably possible.

(i) Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until the Holder has received copies of the supplemented or amended prospectus
that corrects such Misstatement, or until such Holder is advised in writing by
the Company that the use of the Prospectus may be resumed, and, if so directed
by the Company, such Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.

Notwithstanding anything else contained in this Section 3, the rights granted to
Holders of Registrable Securities under this Section 3 may only be exercised two
times by each of (i) the Markel Stockholders (collectively) or (ii) the Ukrop
Stockholders (collectively).

 

  4. Piggyback Registration.

(a) If the Company elects or is required to register any sale of the shares of
any Common Stock, other than pursuant to Section 3 hereof or other than a
Registration Statement filed on Form S-8 or Form S-4 (or any similar or
successor forms issued by the Commission from time to time), the Company shall
(i) promptly provide each Holder with written notice of such registration (a
“Piggyback Registration”), which notice shall include a list of all
jurisdictions in which the Company intends to register and qualify such Common
Stock, and (ii) use its reasonable best efforts to include in such registration
all the Registrable Securities requested to be included by any Holder within
thirty (30) days after notice of such registration is delivered to Holders.

(b) If the Company intends for the Common Stock being registered pursuant to any
Piggyback Registration to be distributed pursuant to an underwriting (an
“Underwritten Piggyback Registration”), the notice provided by the Company to
Holders pursuant to Section 4(a) shall state that such registration will be
underwritten.

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in Section 4, the right of any
Holder to participate in an Underwritten Piggyback Registration shall be
conditioned upon such Holder agreeing to (i) sell all of its Registrable
Securities included in such registration on the basis provided in any
underwriting arrangements approved by the Company, and (ii) complete and execute
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

(d) If in connection with any Underwritten Piggyback Registration the
Underwriter determines that market factors limit the number of Registrable
Securities that can be underwritten, the number of Registrable Securities of any
Holder that can be included in such registration shall be equal to the product
of (i) the maximum number of Registrable Securities that the Underwriter
estimates can be underwritten in connection with such registration, and (ii) a
fraction, the numerator of which shall equal the number of Registrable
Securities that such Holder requested be included in such registration, and the
denominator of which shall equal the total number of Registrable Securities that
were requested to be included in such registration by all Holders. If the number
of Registrable Securities that any Holder requested be included in an
Underwritten Piggyback Registration is to be reduced as a result of market
factors, the Company shall promptly notify such Holder of any such reduction and
the number of Registrable Securities of such Holder that will be included in
such registration.

(e) If in connection with any Underwritten Piggyback Registration any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
from such underwriting by delivering written notice to the Company and the
Underwriter at least seven (7) days prior to the effective date of the
Registration Statement. Any Registrable Securities withdrawn from such
underwriting shall also be withdrawn from such registration.

(f) In connection with any Piggyback Registration, the Company shall exercise
its best efforts to register and qualify the Registrable Securities included in
such registration in each jurisdiction reasonably requested by each Holder of
Registrable Securities included in such registration.

(g) Notwithstanding anything else contained in this Section 4, the rights
granted under this Section 3 shall terminate on the date described in Section 3,
above.

(h) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 4 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

  5. Registration Procedures.

The Company will keep each Holder of Registrable Securities that are included in
any registration advised as to the initiation and completion of such
registration. At its expense the Company shall: (a) use its reasonable best
efforts to keep any such registration effective for a period of thirty (30) days
or until each Holder has completed its distribution of Registrable Securities
covered by such registration, whichever occurs earlier; and (b) furnish the
number of Prospectuses (including preliminary prospectuses) and other documents
as any Holder participating in a registration may reasonably request from time
to time.

 

  6. Registration Expenses.

Except to the extent otherwise provided in this Agreement, all Registration
Expenses incurred in connection with the Required Registration and any Piggyback
Registration shall be borne by the Company, whether or not a Registration
Statement becomes effective. All Registration Expenses incurred in connection
with an Underwritten Demand Registration or any other registration of
Registrable Securities shall be borne by the Holders.

 

  7. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each Holder, and
(ii) each person, if any, who controls (within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act) such Holder (any of the persons referred
to in this clause (ii) being hereinafter referred to as a “controlling person”),
and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
(“Indemnified Party”)), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including without limitation and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Party) (each, a “Liability” and collectively, “Liabilities”)
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement, any Free Writing Prospectus (as
defined below), any prospectus, or any preliminary prospectus, or in any such
document as amended or supplemented (if any amendments or supplements thereto
shall have been furnished), or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such Liability (x) arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any Holder that is furnished in writing to the Company by such
Holder expressly for use in a Registration Statement or any amendment thereto,
any prospectus or any supplement thereto, or any preliminary prospectus,
(y) arises out of or is based upon offers or sales effected by the Holder “by
means of” (as defined in Securities Act Rule 159A) a “free writing prospectus”
(as defined in Securities Act Rule 405) (a “Free Writing Prospectus”) that was
not authorized in writing by the Company, or (z) for any Liability which was
caused by the Holder’s failure to deliver or make available to the Holder’s
immediate purchaser a copy of the Registration Statement or prospectus or any
amendments or supplements thereto (if the same was required by applicable law to
be delivered or made available).

 

7



--------------------------------------------------------------------------------

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Parties with respect to which indemnity may be sought against the
Company, such Indemnified Party (or the Indemnified Party controlled by such
controlling person) shall promptly notify the Company in writing (provided, that
the failure to give such notice shall not relieve the Company of its obligations
pursuant to this Agreement). Such Indemnified Party shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder), provided, however, that the Company shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for Indemnified Parties, which firm shall be
designated by the Indemnified Parties. The Company shall be liable for any
settlement of any such action or proceeding consented to by the Company, and the
Company agrees to indemnify and hold harmless any Indemnified Party from and
against any Liability by reason of any settlement of any action consented to by
the Company. The Company shall not, without the prior written consent of each
Indemnified Party, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought under this Section 7 (whether or not any Indemnified Party is a party
thereto), unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from all liability arising out
of such action, claim, litigation or proceeding.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, and its respective directors, officers, and any person
controlling (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) the Company, and the respective officers, directors, partners,
employees, representatives and agents of each such person, to the same extent as
the foregoing indemnity from the Company to each of the Indemnified Parties, but
only (x) if such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with information
relating to the Holder furnished in writing to the Company by such Holder
expressly for use in such Registration Statement or prospectus or any amendment
or supplement to either thereof, or such preliminary prospectus, (y) for any
Liability which arises out of or is based upon offers or sales by such Holder
pursuant to a Free Writing Prospectus that was not authorized in writing by the
Company, or (z) for any Liability which was caused by such Holder’s failure to
deliver or make available to such Holder’s immediate purchaser a copy of the
Registration Statement or prospectus or any amendments or supplements thereto
(if the same was required by applicable law to be delivered or made available);
provided that the indemnity provided by such Holder under this Section 7(b)
shall be limited in amount to the lesser of (A) such Holder’s allocable portion
(based on the number of Registrable Securities included in the Registration
Statement) of the liability for indemnification, and (B) the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to the Registration Statement. In case any action or proceeding shall
be brought against the Company or its directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder,
such Holder shall have the rights and duties given the Company and the Company
or its directors or officers or such controlling person shall have the rights
and duties given to each Indemnified Party by the preceding paragraph.

 

8



--------------------------------------------------------------------------------

(c) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party under Section 7(a) or Section 7(b) (other than by reason of
exceptions provided in those Sections) in respect of any Liability referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Holder on the other in connection with the statements or omissions which
resulted in such Liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnified Party on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Holder and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
Liabilities referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 7(a), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 7(c) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7c), no Holder shall be required
to contribute any amount in excess of the amount such Holder would have been
required to pay to an Indemnified Party if the indemnification provided in this
Section 7 were available. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

  8. Miscellaneous.

(a) This Agreement constitutes the entire contract among the Company and the
Holders relative to the subject matters hereof. Any previous agreement between
the Company and the Holders concerning registration rights of Registrable
Securities or the right to obtain information about the Company is superseded by
this Agreement.

(b) None of the provisions of this Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions thereof
may not be given, unless the Company has obtained the written consent of a
majority, by shareholdings, of the Markel Stockholders and a majority, by
shareholdings, of the Ukrop Stockholders and provided that a waiver or consent
to departure from the provisions of this Agreement that relates exclusively to
the rights of Holders whose Registrable Securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly adversely affect
the rights of any other Holders may be given by the holders of a majority of the
Registrable Securities being sold. Notwithstanding the foregoing, no Holder’s
rights under Section 7 may be adversely affected without the consent of such
Holder.

 

9



--------------------------------------------------------------------------------

(c) This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia (without regard to the principles
of conflicts of laws thereof).

(d) The sole and exclusive venue for any action arising out of this Agreement
shall be a state or federal court situated in the City of Richmond, Virginia,
and the parties agree to the personal jurisdiction of such courts. If any legal
action or other proceeding is brought for the enforcement of this Agreement, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any provision of this Agreement, the successful or prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees, court costs and expenses, incurred in that action or proceeding, in
addition to any other relief to which such party may be entitled.

(e) In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(f) Any notice required or permitted hereunder shall be given in writing and
shall be (as elected by the person giving such notice) hand delivered by
messenger or courier service, transmitted by fax, or mailed by registered or
certified mail (postage prepaid), return receipt requested, addressed (i) if to
the Company, as set forth below the Company’s name on the signature page of this
Agreement, and (ii) if to Holder, at such Holder’s address as set forth on the
counterpart signature page to this Agreement, or at such other address as the
Company or such Holder may designate by notice complying with the terms of this
Section. Each such notice shall be deemed delivered (x) on the date delivered,
if by messenger or courier service; (y) on the date of the confirmation of
receipt, if by fax; and (z) either upon the date of receipt or refusal of
delivery, if mailed.

(g) The headings of the Sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.

(h) The rights granted each Holder pursuant to this Agreement may only be
assigned by such Holder to (i) an Affiliate of the Holder, (ii) to individuals
who would be encompassed within the definition of “members of a family” as to
the Holder (as the term “members of family” is defined in Section 1361(c)(1)(B)
of the Internal Revenue Code of 1986, as amended), (iii) pursuant to the laws of
descent and distribution, or (iv) the legal successor in interest by operation
of law.

(i) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
In addition, and whether or not any express assignment shall have been made, the
provisions of this Agreement which are for the benefit of the Holders as such
shall be for the benefit of and enforceable by any

 

10



--------------------------------------------------------------------------------

subsequent holder of any Registrable Securities, subject to the provisions
respecting the minimum numbers or percentages of shares of Registrable
Securities required in order to be entitled to certain rights, or take certain
actions, contained herein.

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNION BANKSHARES CORPORATION By:   /s/ G. William Beale   G. William Beale  
President and Chief Executive Officer

Address:  

211 North Main Street

Post Office Box 446

Bowling Green, Virginia 22427-0446

Telephone: (804) 632-2121

Facsimile: (804) 633-1800



--------------------------------------------------------------------------------

MARKEL CORPORATION By:   /s/ Richard R. Whitt, III Name:   Richard R. Whitt, III
Title:   Senior VP and Chief Financial Officer

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ James E. Ukrop James E. Ukrop Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Robert S. Ukrop Robert S. Ukrop Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Robert Scott Ukrop Robert Scott Ukrop Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

UKROP’S SERVICES, L.C. By:   /s/ James E. Ukrop Name:   James E. Ukrop Title:  
Manager

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

UKROP’S THRIFT HOLDINGS, INC. By:   /s/ James E. Ukrop Name:   James E. Ukrop
Title:   Chairman of the Board

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
JAMES EDWARD UKROP

REVOCABLE TRUST U/A DATED 1/19/2004

By:   /s/ James E. Ukrop Name:   James E. Ukrop Title:   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Joseph E. Ukrop Joseph E. Ukrop Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

ROBERT STEPHEN UKROP

REVOCABLE TRUST U/A DATED 8/25/2004

By:   /s/ Robert Stephen Ukrop   Robert Stephen Ukrop   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRUST U/A DATED 12/31/1976

MADE BY JOSEPH AND JACQUELIN
UKROP F/B/O JEFFREY BROWN UKROP

By:   /s/ Robert S. Ukrop   Robert S. Ukrop   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRUST U/A DATED 12/31/1976

MADE BY JOSEPH AND JACQUELIN UKROP F/B/O NANCY JOSEPH UKROP KANTNER

By:   /s/ Robert S. Ukrop   Robert S. Ukrop   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRUST U/A DATED 12/30/1976

MADE BY ROBERT S. UKROP

F/B/O JEFFREY BROWN UKROP

By:   /s/ Jayne B. Ukrop   Jayne B. Ukrop   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRUST U/A DATED 12/30/1976

MADE BY ROBERT S. UKROP

F/B/O NANCY JOSEPH UKROP KANTNER

By:   /s/ Jayne B. Ukrop   Jayne B. Ukrop   Trustee

Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Robert Stephen Ukrop, Jr. Robert Stephen Ukrop, Jr. Address:            
Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Jacquelin Ukrop Aronson Jacquelin Ukrop Aronson Address:            
Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Jeffrey Brown Ukrop Jeffrey Brown Ukrop Address:             Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Nancy Joseph Ukrop Kantner Nancy Joseph Ukrop Kantner Address:            
Facsimile:    

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

List of Holders

 

1. Markel Corporation

 

2. Those persons and entities identified under the definition of “Ukrop
Stockholders” in the Agreement.